Citation Nr: 1027140	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, schizophrenia and a mood disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1951 to November 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In October 2005 the appellant presented testimony at a personal 
hearing conducted at the Lincoln RO before a Hearing Officer.  A 
transcript of this hearing has been associated with the 
appellant's claims folder.

In a June 2006 decision, the Board denied the appellant's claim.  
He appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a Memorandum 
Decision dated in May 2008, the Court vacated the Board's 
decision and remanded the case.  The Court's Judgment was entered 
in June 2008.  In September 2009, the Board remanded the case to 
provide the appellant with a VA examination and send corrective 
Veterans Claims Assistance Act (VCAA) notice.  For the reasons 
discussed below, the Board finds that there has not been 
substantial compliance with the September 2009 remand order.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for an acquired psychiatric disability is 
ready for Board adjudication.  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that he is afforded every possible consideration.  Specifically, 
the Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).   Additionally, before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).  Here, a November 2009 VA examination 
report and December 2009 addendum are inadequate because they do 
not provide an explanation of the medical basis used to support 
the examiner's opinions.  Id.  In the absence of sufficiently 
supported medical opinions, VA fails to meet its duty to assist 
obligations and a remand is necessary to cure this defect.  See 
38 C.F.R. § 3.159(c)(4) (2009).

The appellant was seen for a VA examination in November 2009.  In 
December 2009, the VA examiner issued an addendum to the November 
2009 VA examination report.  Prior to the November 2009 VA 
examination, the examiner was incorrectly informed that the 
appellant was service-connected for obsessive compulsive 
disorder, PTSD and depression associated with head injury to 
scalp with tissue and hair loss.  In the November 2009 VA 
examination report, the VA examiner found the appellant did not 
meet DSM-IV criteria for PTSD or schizophrenia, and diagnosed the 
appellant with obsessive compulsive disorder, mood disorder due 
to head injury with depressive features, and paranoid personality 
disorder.  The examiner opined that it was at least as likely as 
not that the appellant's mood disorder due to head injury with 
depressive features was due to military service.  The examiner 
was unable to draw a clear nexus between the obsessive compulsive 
disorder and any military service, and noted that to do so would 
lead to mere speculation. 

After being informed that the appellant was not service-connected 
for any disabilities, the examiner issued an addendum opinion in 
December 2009 stating that understanding that service connection 
for head injury to scalp with tissue and hair loss was denied 
previously, it was less likely as not that the appellant's mood 
disorder due to head injury with depressive features was due to 
military service.  The VA examiner did not provide an explanation 
for his opinion that the appellant's mood disorder was less 
likely than not due to active military service.  Similarly, the 
VA examiner did not provide a rationale as to why he was unable 
to draw a clear nexus between obsessive compulsive disorder and 
military service without mere speculation in the November 2009 
report.  As the VA examiner did not provide a rationale for his 
opinions, the Board finds that the November 2009 examination 
report and December 2009 addendum are inadequate.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).   As the Board finds 
that the VA examination was inadequate, there has not been 
substantial compliance with the Board's September 2009 remand 
order, and this case must be remanded for a new medical opinion.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Contact the examiner who conducted the 
November 2009 VA examination and wrote the 
December 2009 addendum, if available, to 
obtain an addendum to the examination report.  
In consideration of the holding in Nieves- 
Rodriguez, discussed above, the examiner is 
asked to provide the medical reasoning for 
why the cited evidence led to the conclusions 
reached.

If the November 2009 examiner is not 
available, another appropriate provider 
should be requested to offer a medical 
opinion, given the evidence of record, as to 
whether it is as likely as not (probability 
of 50 percent or more) that the appellant's 
mood disorder and obsessive compulsive 
disorder are medically related to service.

The Board does not require an additional 
personal examination of the appellant unless 
the reviewing examiner determines that such a 
personal examination is necessary.  
Regardless of whether the same examiner, or 
another, is consulted, the appellant's claims 
file and a copy of this remand should be made 
available to the examiner for review.  The 
examiner is asked to provide the complete 
rationale for any opinion expressed.

2. Thereafter, readjudicate the issue on 
appeal of entitlement to an acquired 
psychiatric disability.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



